The defendants’ motion for summary judgment dismissing the third cause of action was based on matters that could have been, but were not, raised in the defendants’ prior motion for summary judgment. Multiple motions for summary judgment in the same action should be discouraged in the absence of a showing of newly discovered evidence or other sufficient cause (see NYP Holdings, Inc. v McClier Corp., 83 AD3d 426, 427 [2011]; Flomenhaft v Fine Arts Museum of Long Is., 255 AD2d 290 [1998]; Dillon v Dean, 170 AD2d 574 [1991]). Accordingly, the Supreme Court correctly denied the defendants’ motion.
In addition, the Supreme Court providently exercised its discretion in granting the plaintiffs cross motion for leave to amend the complaint, as the proposed amendments were “neither palpably insufficient nor patently devoid of merit, and there was no evidence that the amendment would prejudice or surprise the defendant^] ” (Fusca v A & S Constr., LLC, 84 AD3d 1155, 1158 [2011]; see Gitlin v Chirinkin, 60 AD3d 901, 902 [2009]). Angiolillo, J.P, Leventhal, Austin and Roman, JJ., concur.